 Case 3:21-cv-00363-BJD-JBT Document 7 Filed 04/15/21 Page 1 of 5 PageID 77




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

EDDIE POWELL,

            Plaintiff,

v.                                              Case No. 3:21-cv-363-BJD-JBT

MARK INCH, et al.,

           Defendants.
_______________________________

                                   ORDER

      Plaintiff, a state inmate in the custody of the Florida Department of

Corrections, initiated this case by filing a construed Motion for Temporary

Restraining Order. See Doc. 1. Plaintiff argues that staff and correctional

officers as Suwannee Correctional Institution are not following CDC guidelines

to ensure the safety of all inmates against COVID-19. Id. at 2. He states that

only a few of the officers are wearing face masks, social distancing is not

enforced, and surfaces are not being routinely cleaned. Id. He claims that he

tested positive for COVID-19 in September 2020, and believes he was infected

because nurses did not change gloves between inmate temperature checks. Id.

He asserts he was then quarantined for fourteen days and was very sick during

that time and thought he was going to die from the illness. Id. at 2-3. Plaintiff

argues that he now suffers residual effects from the illness and the poor
 Case 3:21-cv-00363-BJD-JBT Document 7 Filed 04/15/21 Page 2 of 5 PageID 78




conditions of the prison are interfering with his breathing and other

mental/medical health needs. Id. at 4.

      He claims that he is now “under major duress and is in fear for his life”

because correctional officers are not wearing masks and are saying that they

will not take the vaccine. Id. He states that he suffers from high blood pressure

and fears he will suffer a heart attack or stroke if he continues to experience

side effects of COVID-19. He also argues that he has been wearing the same

clothing for twenty-seven days, and he references other inmates who are

allegedly suffering constitutional violations at the hands of correctional

officers. Id. Plaintiff requests that this Court issue a temporary injunction

requiring prison officials to follow the CDC guidelines regarding COVID-19

and order Defendants to “stop placing the life of Plaintiff and the lives of all

the other inmates in danger and wear the protective face covering until the

country is safe.” Id. at 8.

      As to Petitioner’s request for an injunction, a [temporary restraining

order (TRO)] or preliminary injunction is appropriate where the movant

demonstrates that:

             (a) there is a substantial likelihood of success on the
             merits;




                                         2
 Case 3:21-cv-00363-BJD-JBT Document 7 Filed 04/15/21 Page 3 of 5 PageID 79




            (b) the TRO or preliminary injunction is necessary to
            prevent irreparable injury1;

            (c) the threatened injury outweighs the harm that the
            TRO or preliminary injunction would cause to the non-
            movant; and

            (d) the TRO or preliminary injunction would not be
            a[d]verse to the public interest.

Parker v. State Bd. of Pardons & Paroles, 275 F.3d 1032, 1034-35 (11th Cir.

2001) (per curiam) (citation and footnote omitted); see Keister v. Bell, 879 F.3d

1282, 1287-88 (11th Cir. 2018). Such injunctive relief “is an extraordinary and

drastic remedy that should not be granted unless the movant clearly carries

[his] burden of persuasion on each of these prerequisites.” GeorgiaCarry.Org,

Inc. v. U.S. Army Corps of Engineers, 788 F.3d 1318, 1322 (11th Cir. 2015)

(quotations and citation omitted).

      Plaintiff’s Motion fails for many reasons. First, by submitting only a

motion with no complaint, Plaintiff fails to demonstrate he is likely to succeed

on the merits of his underlying claim, which appears to be one of deliberate

indifference. The fact that inmates and staff at Plaintiff’s institution have been

diagnosed with COVID-19 and are unable to achieve social distancing does not




      1 The Eleventh Circuit has “emphasized on many occasions, the asserted
irreparable injury ‘must be neither remote nor speculative, but actual and
imminent.’” Siegel v. LePore, 234 F.3d 1163, 1176-77 (11th Cir. 2000) (per curiam)
(quoting Northeastern Fla. Chapter of the Ass’n of Gen. Contractors v. City of
Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)).]
                                        3
 Case 3:21-cv-00363-BJD-JBT Document 7 Filed 04/15/21 Page 4 of 5 PageID 80




by itself show prison officials are deliberately indifferent to the risks posed by

this unprecedented virus. See Swain v. Junior, 961 F.3d 1276, 1287 (11th Cir.

2020). Indeed, knowledge of a risk of harm does not necessarily suggest

deliberate indifference “even if the harm ultimately is not averted.” Id. (quoting

Farmer v. Brennan, 511 U.S. 825, 844 (1994) (emphasis omitted)). Moreover,

Plaintiff offers no facts showing the supervisory Defendants adopted or

implemented a policy or custom that violated Plaintiff’s constitutional rights

or were aware of a “history of widespread abuse” that has gone uncorrected.

See id. at 1291 (“Municipal liability is . . . plainly part of the likelihood-of-

success-on-the-merits inquiry at the preliminary-injunction stage.”).

      Second, aside from the fact that “the virus unquestionably poses a

serious threat to inmates” in the abstract, Plaintiff offers no evidence showing

the threat he faces is “actual and imminent.” Id. at 1293. For instance, while

Plaintiff says he has high blood pressure, he does not identify any illness or

demographic information that indicates he is at a higher risk of infection than

the general prison population. See id. (“[T]he inquiry [is not] whether the

plaintiffs have shown that the virus poses a danger to the inmates in the

abstract—it undoubtedly does—but rather whether they have shown that they

will suffer irreparable injury ‘unless the injunction issues.’ ”).

      Finally, as a pro se inmate, Plaintiff cannot represent the interests of

other inmates. See Timson v. Sampson, 518 F.3d 870, 873 (11th Cir. 2008)

                                         4
 Case 3:21-cv-00363-BJD-JBT Document 7 Filed 04/15/21 Page 5 of 5 PageID 81




(recognizing that the general provision permitting parties to proceed pro se, 28

U.S.C. § 1654, provides “a personal right that does not extend to the

representation of the interests of others”). As such, he is not entitled to the

relief he requests.

        Accordingly, it is,

        ORDERED AND ADJUDGED:

        1.    Plaintiff’s Motion for Temporary Restraining Order (Doc. 1) is

DENIED.

        2.    This case is DISMISSED without prejudice.

        3.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file

        DONE AND ORDERED at Jacksonville, Florida, this 15th day of April,

2021.




Jax-7
C:      Eddie Powell, #777329




                                       5
